December 21, 1995
                    [NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 95-1504 

                       IDALIA MORALES,

                    Plaintiff, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Raymond L. Acosta, U.S. District Judge]                                                                

                                         

                            Before

                    Selya, Stahl and Lynch,
                       Circuit Judges.                                                 

                                         

Idalia Morales on brief pro se.                          
Guillermo Gil,  United States Attorney,  and Maria Hortensia  Rios                                                                              
Gandara, Assistant United States Attorney, on brief for appellee.               

                                         

                                         

          Per Curiam.    Reviewing de  novo the dismissal  of                                                       

plaintiff's  complaint for failure to state a claim, and upon

consideration of the parties' briefs and the record, we agree

with the district  court's analysis and  affirm substantially

for the reasons set forth in its memorandum order of February

15, 1995.

          Affirmed.  See Loc. R. 27.1.